Citation Nr: 1729875	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-44 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right wrist condition, to include as secondary to service-connected left metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the Los Angeles, California Regional Office (RO).  

In an April 2015 decision, the Board denied service connection for a right wrist condition, to include as secondary to service-connected left 5th metacarpal fracture.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Partial Remand (JMR) and vacated the portion of the Board's decision which denied service connection for a right wrist disability and remanded the matter for additional development and readjudication.  A January 2017 Board decision remanded the matter to accord with the instructions set out in the JMR.

For the reasons set forth below, the Board here grants the Veteran's claim for service connection for his right wrist condition.


FINDING OF FACT

The Veteran's right wrist pain became manifest during active military service in the Southwest Asia theater of operations, has occurred for longer than six months, and has not been attributed to any known clinical diagnosis. 


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for an undiagnosed illness manifested by right wrist pain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2008, the Veteran filed a claim for, among other things, entitlement to service connection for the limited use of his right wrist as result of a left hand injury.  He listed "Iraq" as the medical address of the doctor who treated him.  The Veteran's Form DD-214, Certificate of Release or Discharge from Active Duty, notes that the Veteran served in a designated imminent danger pay area (Iraq) as a part of Operation Iraqi Freedom.

In an April 2015 decision, the Board denied the Veteran's service connection claim.  In an August 2016 order, the Court vacated that decision in accordance with the terms of an August 2016 JMR finding that the April 2015 decision had not addressed the implications of the Veteran's service in Operation Iraqi Fredom with respect to his service connection claim.  A January 2017 Board decision remanded the matter for an examination to further consider this issue.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency, which is a legal concept determining whether testimony may be heard and considered, and credibility, which is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498  (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. §  3.317(a)(1) (2016). 

In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1   (2004).  Notably, laypersons are competent to report objective signs of illness.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317 (a)(ii)(4) (2016).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. §  3.317(b) (2016).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §  3.317(c)(4) (2016).

The term Persian Gulf Veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. §  3.317(e)(1) (2016).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2016).  In this case, the Veteran qualifies as a Persian Gulf Veteran, as the record establishes that he served in Iraq during the Persian Gulf War. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102  4.3, 4.7 (2016).

The Veteran asserts that a left hand injury caused his right wrist injury due to overcompensation.  Service treatment records show the Veteran endured a September 2006 left hand fracture.  However, they do not contain any complaints, findings, or treatment for a right wrist disorder.  In a November 2007 post-deployment health assessment report, the Veteran specifically denied any swollen, stiff, or painful joints.  

During an April 2009 VA examination, the Veteran reported that when he injured his left wrist in service, he experienced pain in both wrists.  He reported right wrist pain whenever he lifted anything heavy after this incident.  Upon physical examination of the right wrist, the examiner noted pain as the sole current joint symptom, finding no deformity, giving way, instability, stiffness, tenderness or weakness.  No flare ups were reported.  There was no loss of motion.  An x-ray impression was negative.  The only noted effect of the condition on the Veteran's usual occupation was pain on use, where frequent twisting motions of the right wrist caused more pain.  With respect to daily activities, the Veteran was indicated as being able to drive and conduct other activities of daily living.  The Veteran was noted to have increased right wrist pain with extended use of the keyboard.  The examiner reported a normal right wrist examination, and because of this finding, did not render a requested opinion on service connection for the right wrist.  

During a July 2016 VA left hand and wrist examination, the examiner found the Veteran's right hand and wrist to have normal range of motion.  The examiner also found no evidence of pain with the use of the hand, evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, pain with weight bearing, or crepitus.  The Veteran was able to perform repetitive testing of at least three repetitions with no loss of range of motion in the hand or wrist.  No flare ups were reported.  The Veteran's had normal strength in his wrist and hand, and he was found to have no ankylosis in the wrist or hand.  

In a February 2017 VA examination, the Veteran was diagnosed with a right wrist fracture, resolved.  The Veteran reported flare ups of the right wrist, which he described as uncomfortable.  In addition, he reported being unable to work as a mechanic as a result of the right wrist.  Range of motion was noted as normal.  The examination report indicated no pain, nor was there reported any objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner found no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repititions with no loss of function or range of motion.  The examiner did note that pain, weakness, and fatigue limited the Veteran's functional ability with repeated use over time and with flare ups.  The examiner could not describe the limitation of function in terms of range of motion because the Veteran could not objectively express loss of range of motion, and therefore it would only be with mere speculation that the examiner could provide an accurate description of range of motion loss.  Muscle strength was reported at five on a scale of one to five.  The examiner found no ankylosis.  No degenerative or traumatic arthritis was found on imaging studies.  With respect to functional loss, the examiner found the Veteran would have difficulty with gripping, writing and the fine use of his hands for a prolonged period of time.  Referring to a post-deployment form on which the Veteran reported no injuries and stated that his health had stayed the same, the examiner opined that the Veteran's right wrist condition was less likely than not related to military service.  The wrist pain was found to be due to a medically unexplained illness.  The examiner also found no chronic disorder due to the absence of pain noted on the examination, normal range of motion, and the negative x-ray.

In a March 2010 notice of disagreement, the Veteran described difficulties with both hands, indicating that his failure to use his hands was the cause of him being unemployed as a mechanic.  In a June 2017 Post-Remand Brief, the Veteran's representative asserted that the Veteran has been experiencing daily pain since service.

In this case, the February 2017 VA examination report reflects that the Veteran's right wrist pain was a medically unexplained illness.  At multiple times throughout the record, both directly and as documented as having been conveyed to various medical examiners, the Veteran indicates this right wrist pain began while in service.  It has been reported as recurring since that time.  

The Veteran is competent to report his own symptoms, and is not here offering a medical diagnosis but rather objectively discernible facts about his condition.  See Jandreau, 492 F.3d at 1372.   This reporting has been consistent, and offered to caregivers as background history in order to inform their diagnosis and treatment.    As such, the Board finds it credible.  While the February 2017 VA examiner found no service connection nexus for the Veteran's right wrist pain, the presumptions available for Persian Gulf veterans described above make clear that in qualifying cases this nexus is unnecessary for a grant of service connection.  38 C.F.R. § 3.317(a)(ii)(6) (2016); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Further, nothing in the record suggests that the undiagnosed condition resulting in the Veteran's right wrist pain was not incurred at the time described by the Veteran, nor that it was caused by a supervening condition or event or was the result of the Veteran's own willful misconduct or drug or alcohol use.   

The criteria for the application of the Persian Gulf presumptions to the Veteran's condition have thus been met.

The Board therefore finds the Veteran entitled to service connection for his right wrist pain.


ORDER

Entitlement to service connection for right wrist pain, to include as due to an undiagnosed illness, is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


